DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the phrase :the flared but” should be “the flared butt”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “an infeed portion for moving the piece of wood, along a longitudinal log axis thereof toward the VOR” is indefinite as the infeed portion is part of the VOR and thus it is unclear how it can move a piece of wood towards itself.  Also, the phrase “disposed after the chipping portion” lacks antecedent basis.
For claim 7, the phrase “reading/identifying” is indefinite as it is unclear if applicant is claiming both or simply one of these.  It is also unclear how a sensor can read a shape of wood as reading by definition applied to printed words and letter, not shape.
For claim 12, the phrase “the reducing portion comprises a pair of cutting tools” is indefinite as parent claim 1 already claimed “the reducing portion comprising a plurality of cutting tools”.  As such it is unclear if the pair being claimed are part of the plurality or something else.
For claim 16, there is no antecedent basis for “the first pair of opposed centering rolls”.  For the purpose of examination it is assumed this claim is supposed to be dependent on claim 15 which claims “a first pair of opposed centering rolls”.
For claim 17, there is no antecedent basis for “each cutting portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0079324 to Appeldoorn et al (Appeldoorn).
Concerning claim 1, Appeldoorn discloses a Variable Opening Reducer (VOR) for chipping excess fibers on a piece of wood periphery, the VOR comprising: 
an infeed portion (E1 in the figure reproduced below) for moving the piece of wood, along a longitudinal log axis thereof toward the VOR; 
a reducing portion (280 or 300) disposed sequentially after the infeed portion (206) for receiving therein the piece of wood and for removing peripheral sections of the piece of wood, the reducing portion (280 or 300) comprising a plurality of cutting tools (286, 288 in 282, 284 or 302, 304), each of the cutting tools being adapted to revolve about a rotation axis thereof that is substantially perpendicularly located in respect of the longitudinal log axis of the log, each of the cutting tools (286, 288 in 282, 284 or 302, 304) being radially located in a position interfering with the piece of wood periphery to remove excess fibers; and 
an outfeed portion (E2 in the figure reproduced below), disposed after the chipping portion, for receiving, securing and moving the piece of wood along the longitudinal log axis thereof.
Concerning claim 2, Appeldoorn discloses the piece of wood is axially movable through the VOR while remaining substantially fixed in respect with an angular rotation about the longitudinal log axis (as it is capable of performing this function).
Concerning claim 3, Appeldoorn discloses the cutting tools (286, 288 or 302, 304) comprises a plurality of teeth (as saw blades inherently have a plurality of teeth) thereon.
Concerning claim 6, Appeldoorn discloses the cutting tools (286, 288 or 302, 304) are radially movable about the longitudinal log axis.
Concerning claim 7, Appeldoorn discloses a sensor (212) for reading/identifying a shape of the piece of wood.
Concerning claim 8, Appeldoorn discloses the sensor (212) is adapted to read the shape of the piece of wood to identify the outside sections of the piece of wood that are distally extending a predetermined diameter to be chipped (as it is capable of doing so, see ¶¶40 and 53-54).
Concerning claim 9, Appeldoorn discloses the sensor (212) is sequentially located before the reducing portion (280 or 300).
Concerning claim 10, Appeldoorn discloses the sensor is a 3D scanner (¶40 as the virtual entity 80 has all the dimensions of the physical wood and ¶¶53-54 talk about how 212 also generates an image of the board).
Concerning claim 11, Appeldoorn discloses the infeed portion (206) is longitudinally aligning the piece of wood with a central portion of the reducing portion (as it is capable of doing so).
Concerning claim 12, Appeldoorn discloses the reducing portion comprises a pair of cutting tools (286, 288 or 302, 304).
Concerning claim 13, Appeldoorn discloses the pair of cutting tools (286, 288 or 302, 304) are arranged in a pair of opposed cutting tools.
Concerning claim 14, Appeldoorn discloses the pair of opposed cutting tools (286, 288 or 302, 304) are radially movable about the longitudinal log axis.
Concerning claim 15, Appeldoorn discloses the infeed portion and the outfeed portion each comprises a first pair of opposed centering rolls (262).
Concerning claim 18, Appeldoorn discloses the revolving rotation axis being at angle ranging from 80 to 110 degrees in respect of the longitudinal log axis of the log.
Concerning claim 19, Appeldoorn discloses a method for reducing excess fibers on a piece of wood periphery, the method comprising: 
determining a baseline diameter of the piece of wood (via scanner 212 and computer 214, the diameter being between 224); 
positioning a plurality of rotating cutting tools (286, 288 or 302, 304) to form a passageway along a longitudinal log axis thereof, the passageway having a diameter about equal to the baseline diameter and being about perpendicular to the longitudinal log axis (¶¶55-56); 
moving the piece of wood in the passageway along the longitudinal log axis (via 206, 262); 
reducing any excess fibers in peripheral portions of the piece of wood having a diameter greater or equal to the baseline diameter (¶56).
Concerning claim 20, Appeldoorn discloses the determination of the baseline diameter further comprising scanning the piece of wood (via scanner 212).

Claim(s) 1-2, 6-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,447,186 to Achard et al (Achard).
Concerning claim 1, Achard discloses a Variable Opening Reducer (VOR) for chipping excess fibers on a piece of wood periphery, the VOR comprising: 
an infeed portion (34, 200, 300) for moving the piece of wood, along a longitudinal log axis thereof toward the VOR; 
a reducing portion (10) disposed sequentially after the infeed portion (34, 200, 300) for receiving therein the piece of wood and for removing peripheral sections of the piece of wood, the reducing portion (10) comprising a plurality of cutting tools (80), each of the cutting tools being adapted to revolve about a rotation axis thereof that is substantially perpendicularly located in respect of the longitudinal log axis of the log, each of the cutting tools (80) being radially located in a position interfering with the piece of wood periphery to remove excess fibers; and 
an outfeed portion (400, 500), disposed after the chipping portion, for receiving, securing and moving the piece of wood along the longitudinal log axis thereof.
Concerning claim 2, Achard discloses the piece of wood is axially movable through the VOR while remaining substantially fixed in respect with an angular rotation about the longitudinal log axis (as it is capable of performing this function).
Concerning claim 6, Achard discloses the cutting tools (80) are radially movable about the longitudinal log axis.
Concerning claim 7, Achard discloses a sensor (20) for reading/identifying a shape of the piece of wood.
Concerning claim 8, Achard discloses the sensor (20) is adapted to read the shape of the piece of wood to identify the outside sections of the piece of wood that are distally extending a predetermined diameter to be chipped (column 10, lines 18-56 and column 15, lines 17-35).
Concerning claim 9, Achard discloses the sensor (20) is sequentially located before the reducing portion (10).
Concerning claim 10, Achard discloses the sensor is a 3D scanner (column 8, lines 23-30).
Concerning claim 11, Achard discloses the infeed portion (200, 300) is longitudinally aligning the piece of wood with a central portion of the reducing portion (as it is capable of doing so).
Concerning claim 12, Achard discloses in figure 1 the reducing portion comprises a pair of cutting tools (80).
Concerning claim 13, Achard discloses in figure 1 the pair of cutting tools (80) are arranged in a pair of opposed cutting tools.
Concerning claim 14, Achard discloses the pair of opposed cutting tools (80) are radially movable about the longitudinal log axis.
Concerning claim 15, Achard discloses the infeed portion and the outfeed portion each comprises a first pair of opposed centering rolls (100, 200, 300 and 400, 500 respectively).
Concerning claim 18, Achard discloses the revolving rotation axis being at angle ranging from 80 to 110 degrees in respect of the longitudinal log axis of the log.
Concerning claim 19, Achard discloses a method for reducing excess fibers on a piece of wood periphery, the method comprising: 
determining a baseline diameter of the piece of wood (column 10, lines 18-56 and column 15, lines 17-35); 
positioning a plurality of rotating cutting tools (80, 81) to form a passageway along a longitudinal log axis thereof, the passageway having a diameter about equal to the baseline diameter and being about perpendicular to the longitudinal log axis; 
moving the piece of wood in the passageway along the longitudinal log axis (via 100, 200, 300, 400, 500); 
reducing any excess fibers in peripheral portions of the piece of wood having a diameter greater or equal to the baseline diameter (via 80, 81, see figure 29).
Concerning claim 20, Achard discloses the determination of the baseline diameter further comprising scanning the piece of wood (via 20, see column 8, lines 23-30).
Concerning claim 21, Achard discloses the piece of wood periphery comprising a flared butt (see figures 8, 9a and 9b), the baseline diameter being determined as being the diameter of the piece of wood adjacent to the flared butt (see column 10, lines 18-56).
Concerning claim 22, Achard discloses identifying the extremity at which the flared but is found on the piece of wood (as the scanner 20 determines the dimensions of the log, see column 8, lines 23-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appeldoorn in view of U.S. Patent Application Publication No. 4,549,586 to Klocker (Klocker).
Concerning claim 4, Appeldoorn does not disclose the revolving cutting tools (286, 288 in 282, 284 or 302, 304) comprise a concave portion.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the reducing portion of Appeldoorn with that of Klocker because, as disclosed by Klocker, these cutting tools having concave portions allow for creating a totally circular profile (column 1, lines 29-31).
Concerning claim 5, Appeldoorn does not disclose the cutting tools have a concave portion.
Klocker discloses a log reducing apparatus comprising a reducing portion (see figures 3 and 4) comprising a plurality of cutting tools (20, 21, 22, 23) and the revolving cutting tools comprise a plurality of sequentially positioned heads (20, 22 and 23, 24), each head being shape to provide a portion of a concave portion (see figures 3 and 4) adapted to contour a portion of the piece of wood periphery.
The rationale to replace the reducing portion of Appeldoorn with that of Klocker is the same as recited in claim 4 above.
Concerning claim 17, Appeldoorn does not disclose the cutting tools have opposed frustoconical cutting portions forming a recessed portion therebetween.
Klocker discloses in figures 3 and 4 a log reducing apparatus comprising a reducing portion comprising a plurality of cutting tools (20, 21, 22, 23) and each 
The rationale to replace the reducing portion of Appeldoorn with that of Klocker is the same as recited in claim 4 above.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appeldoorn in view of U.S. Patent No. 6,705,363 to McGehee et al (McGehee).
Concerning claim 16, Appeldoorn does not disclose the infeed portion and outfeed portion further comprise a second pair of opposed centering rolls (38 and 74 respectively) perpendicularly positioned with the first pair of opposed centering rolls
McGehee discloses a variable opening reducer comprising an infeed portions (24, 36), an outfeed portion (12) and a reducing portion (37) comprising a plurality of cutting tools (58), wherein the infeed portion and the outfeed portion each comprises a first pair of opposed centering rolls (76, 76A) and a second pair of opposed centering rolls (38 and 74 respectively) perpendicularly positioned with the first pair of opposed centering rolls.
Because both these references are concerned with a similar problem, i.e. reducing size of a log, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the second pair of centering rolls of McGehee to the infeed and outfeed sections of Appeldoorn.  Examiner notes both references clearly teach using infeed and outfeed centering rolls.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) .


    PNG
    media_image1.png
    497
    820
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 4,441,536 discloses a reducing device having both infeed (5, 6) and outfeed (22, 23) centering rolls.  U.S. Patent Application Publication No. 2009/0173411 discloses a similar log reducer as applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725